 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION
WILLIAM HENRY STARRETT, JR.,

Plaintiff,

)
)
)
)
Vv. )
)
U.S. DEPARTMENT OF DEFENSE, etal., —)

)

)

Defendants. Civil Action No. 3:19-CV-2579-C-BT

ORDER

Before the Court are the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge therein advising the Court that Plaintiffs Complaint should be dismissed
with prejudice. Plaintiff timely filed objections to the Magistrate Judge’s Recommendations on
November 22, 2019.

The Court conducts a de novo review of those portions of the Magistrate Judge’s report or
specified proposed findings or recommendations to which a timely objection is made. 28 U.S.C.
§ 636(b)(1)(C). Portions of the report or proposed findings or recommendations that are not the
subject of a timely objection will be accepted by the Court unless they are clearly erroneous or
contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (Sth Cir. 1989).

After due consideration and having conducted a de novo review, the Court finds that
Plaintiffs objections should bb OVERRULED. The Court has further conducted an
independent review of the Magistrate Judge’s findings and conclusions and finds no error. It is

therefore ORDERED that the Findings, Conclusions, and Recommendation are hereby
 

ADOPTED as the findings and conclusions of the Court. For the reasons stated therein,
Plaintiff's Complaint and the claims asserted therein are hereby DISMISSED with prejudice.

5, 7
SO ORDERED this Ab “day of November, 2019.

\

 

 

 
